Citation Nr: 0526833	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right (major) clavicle, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
dislocation of the right hip, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered in January and December 
1996 by the Cleveland, Ohio,  Regional Office (RO) of the 
Department of Veterans Affairs (VA).

When this case was most recently before the Board in 
September 2003, it was remanded to the Appeals Management 
Center (AMC) for further action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The residuals of a fracture of the right clavicle have 
been manifested by pain on motion, but the veteran retains 
the ability to raise his right arm above the midway point 
between the side and shoulder level.

3.  The residuals of a right hip dislocation have been 
manifested by pain and limitation of motion; neither 
nonunion, malunion, false joint, loose motion, or flexion 
limited to less than 20 degrees is shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right clavicle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2004).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a dislocation of the right hip disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 
5252, 5254, 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claims were initially 
adjudicated long before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letters 
dated in January 2002 and March 2004.  Although neither the 
RO nor the AMC specifically informed the veteran to submit 
any pertinent evidence in his possession, it informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  In addition, the veteran 
has been afforded several VA examinations assessing the 
severity of these disabilities.  Neither the veteran nor his 
representative has identified any additional that could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the AMC readjudicated the veteran's 
claims in December 2004.  There is no indication or reason to 
believe that its decision would have been different had the 
claims not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
or the AMC were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The record reflects that the veteran is right handed.  

Service connection was established for residuals of a 
fractured right clavicle and residuals of a dislocation of 
the right hip by rating action in October 1973 as the 
evidence showed that the veteran sustained injuries to his 
right shoulder and right hip in a motor vehicle accident 
during service.  In January 1994, the RO assigned increased 
ratings of 20 percent for his right shoulder and right hip 
disabilities. 

Post service VA outpatient treatment records dated from 
January 1994 to July 1996 show that the veteran complained of 
arthralgia in multiple joints including his right shoulder 
and right hip.  Clinical examination showed limitation of 
motion of both the right shoulder and right hip.  X-rays of 
the right shoulder revealed a prominent bony growth at the 
acromioclavicular joint and a normal right hip.  The veteran 
was prescribed salsalate and capsaicin cream for his 
arthritis.  

During a hearing before the RO in May 1996, the veteran 
testified that his service-connected shoulder and hip 
disabilities had increased in severity.  He was unable to 
take a position in industrial and electrical work due to his 
service-connected disabilities.  He had worked in the past in 
television repair.

The reports of VA examinations in December 1996 note that the 
veteran ambulated without difficulty.  Examination of his 
right hip revealed some tenderness, soreness, and pain with 
palpation and motion.  He could flex the hip to 100 degrees 
and extend to 40 degrees.  X-rays revealed minimal arthritis 
in the right hip.  Examination of his right shoulder revealed 
a deformity over the distal right clavicle with "a little 
bit" of soreness and tenderness.  The veteran had pain with 
passive motion.  However, the examiner noted excellent, full 
range of motion actively.  The veteran could abduct and flex 
to 100 degrees, internally and externally rotate to 80 
degrees, extend to 60 degrees, and adduct to 30 degrees.  He 
had good strength in the shoulder.  X-rays of the right 
shoulder revealed old healed fractures and arthritis.  

The veteran testified at another hearing before an RO hearing 
officer in October 1997.  He felt that his shoulder and hip 
disabilities were getting progressively worse with increasing 
pain.  He took medication several times a day for pain and 
used analgesic balms.  He had been using a cane for 6 months.  
He had feelings of dislocation in his right hip and felt that 
he had half as much range of motion in his right hip compared 
to his left.  He was working in television repair.  

Subsequent VA outpatient treatment records from October 1997 
to March 1999 show continued complaints of right shoulder and 
hip pain.  Examination of the veteran's right hip revealed 
limited range of motion and painful motion.  X-rays taken in 
October 1997 showed mild osteophytic spurring of the right 
hip.  There was no evidence of an acute fracture or 
dislocation.  X-rays of the right shoulder were essentially 
negative with the exception of a chronic post-traumatic 
deformity of the right clavicle.

The veteran was afforded a VA compensation and pension 
examination in July 1999.  He reported pain, soreness, and 
tenderness in his right shoulder, especially when he moved 
his hand above shoulder height.  He also reported increasing 
pain in his right hip, and that prolonged standing, walking, 
and heavy activities were difficult for him.  He worked in 
television repair and experienced some flare-ups with use.  
With repetitive use, he reported more pain, stiffness, and 
soreness in both his shoulder and hip.  While the veteran 
would have more pain, soreness, stiffness, difficulties 
pushing and pulling, fatigability, weakness, and guarded 
movements due to pain during flare-ups, the examiner could 
not measure the change in motion during flare-ups.  

Examination of the right shoulder revealed abduction and 
flexion to 180 degrees and extension to 30 degrees with pain.  
Internal and external rotation were to 90 degrees with pain.  
The veteran was noted to have excellent strength in the 
shoulder with just a little bit of give way secondary to 
pain.  The veteran was well coordinated with no signs of 
instability or atrophy.  

Examination of the right hip revealed pain at the extremes of 
motion.  Flexion was to 125 degrees, extension was to 30 
degrees, adduction was to 25 degrees, abduction was to 45 
degrees, internal rotation was to 50 degrees, and external 
rotation was to 60 degrees.  There was no leg length 
inequality or weakness in the legs.  

At his June 2001 Board hearing, the veteran reported that 
without medication, he was unable to move around.  While 
medication allows him to get around, he reported a 
considerable amount of pain.  His medication caused 
drowsiness and fatigue.  

The veteran was afforded a VA examination in April 2004.  He 
reported pain in the right shoulder that occasionally 
radiated into his right arm and right hand.  He also felt a 
popping sensation periodically in the right shoulder.  His 
right hip pain radiated into his right back and thigh area 
into the knee occasionally.  He described weakness, 
stiffness, fatigability, and swelling in both his right 
shoulder and right hip region.  He reported occasional 
instability and locking in his shoulder and hip.  He reported 
experiencing flare-ups about 4 to 6 times per day lasting 
anywhere from 15 minutes to several hours.  He had had no 
recent dislocation, but reported experiencing subluxations 
three to four times per week in both his shoulder and hip.  

Despite the veteran's complaints, examination of his right 
shoulder revealed no redness, erythema, or warmth.  There was 
tenderness to palpation over the scapula, trapezius, rotator 
cuff region, and deltoid regions.  There was also a mid 
clavicle bony deformity.  Active pain-free right shoulder 
flexion was to 55 degrees; passive pain-free flexion was to 
75 degrees.  The veteran could flex to 124 degrees before 
eliciting a popping sound.  After five repetitive motions, 
flexion was to 115 degrees with pain at 58 degrees.  

The evidence also shows that the veteran had limitation of 
abduction and rotation of the right shoulder due to pain with 
passive abduction to 75 degrees with pain at 50 degrees and 
active abduction to 82 degrees with pain at 42 degrees after 
five repetitive motions.  Passive external rotation was to 47 
degrees with pain at 27 degrees after five repetitive motions 
and active external rotation was to 46 degrees with pain at 
16 degrees.  Passive internal rotation was to 66 degrees with 
pain at 21 degrees.  X-rays revealed an old healed fracture 
of the right clavicle with no evidence of shoulder 
dislocation or separation.  MRI revealed minor degenerative 
changes.  Some minor tendonitis was noted with evidence of a 
discrete rotator cuff tear. 

Examination of the veteran's right hip also revealed no 
significant redness, edema, or warmth.  The veteran reported 
pain to palpation over the right hip region.  He walked with 
a mild right antalgic gait.  He could walk on his heels and 
toes and stand on each foot.  

Range of motion of his right hip was limited by pain.  
Passive flexion was to 92 degrees with pain at 50 degrees.  
After five repetitive motions, he had passive flexion to 100 
degrees with pain at 49 degrees.  Active flexion was to 100 
degrees maximally with pain at 65 degrees.  After repetitive 
motion, he had active motion to 103 degrees maximally with 
pain at 59 degrees.  He also had limited extension, 
adduction, and abduction of the right hip.  X-rays were 
negative for fracture, dislocation, or significant 
arthropathy.  MRI revealed that he possibly had limited 
trochanter bursitis and possibly a small tear in the area of 
the superior portion of the right hip labrum.  

The examiner felt that it would not be feasible to comment on 
whether there would be any additional limits on functional 
ability of either the right shoulder or right hip on repeated 
use or during flare-ups.  To do so would be mere speculation 
on the examiner's part and not based on objective assessment 
during a flare-up.  The examiner noted that the veteran's 
right shoulder and right hip disabilities affected his 
employment, as he was unable to lift, etc.  However, the 
examiner felt any opinion beyond this would be mere 
speculation on his part.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.


Right Shoulder

Favorable ankylosis of the scapulohumeral joint of the major 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2004).  However, as set forth 
above, the competent medical evidence clearly shows that the 
veteran has retained substantial useful motion of the 
scapulohumeral joint throughout the entire appeal period.  As 
such, Diagnostic Code 5200 is not for application in this 
case. 

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent evaluation while motion limited midway 
between the side and shoulder level warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
medical evidence does not show that the limitation of motion 
of the veteran's right shoulder more nearly approximates that 
required for a 30 percent evaluation than that contemplated 
by the assigned evaluation.  None of the medical evidence 
shows limitation of motion approaching that required for a 
higher evaluation.  Even after repetitive motions, the 
veteran was noted at the July 2004 VA examination to have 
pain-free forward flexion to 61 degrees.  The record does not 
show that the veteran has additional limitation of motion due 
to weakness, incoordination or excess fatigability.  While 
the veteran alleges that he has frequent flare ups, such is 
not shown by the evidence of record and the July 2004 
examiner stated that any assessment of the degree of 
increased limitation of motion during flare ups would be 
speculative.  Accordingly, the Board concludes that a higher 
evaluation is not warranted on the basis of limitation of 
motion. 

Under Diagnostic Code 5202, a 30 percent disability rating is 
warranted for recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  Additionally, a 50 percent disability evaluation 
is warranted for fibrous union of the humerus, a 60 percent 
disability evaluation is warranted for nonunion (false flail 
joint) of the humerus, and an 80 percent evaluation is 
warranted for loss of head (flail shoulder) of the humerus.  
While the evidence shows that the veteran has a deformity of 
the clavicle, he does not have fibrous union of the humerus, 
nonunion of the humerus or loss of the head of the humerus.  
In addition, there is no medical evidence confirming that he 
has recurrent dislocations of the scapulohumeral joint, and 
guarding of all arm movements has not been found on any of 
the examinations documented in the record.  Accordingly, a 
higher disability evaluation under the criteria set forth in 
Diagnostic Code 5202 is not warranted. 

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.

Right Hip

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2004).

Limitation of abduction, adduction or rotation of the thigh 
warrants a maximum evaluation of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  Limitation of extension of a 
thigh warrants a maximum evaluation of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.

Where flexion of the thigh is limited to 30 degrees, a 20 
percent evaluation is warranted.  A 30 percent evaluation 
contemplates limitation of motion to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 pertains to impairment of the femur.  
Where there is a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion, an 80 percent 
rating is warranted.  With nonunion, but without loose 
motion, and where weight bearing is preserved with the aid of 
a brace, a 60 percent rating is warranted.  Where there is a 
fracture of the surgical neck of the femur with a false 
joint, a 60 percent rating is warranted.  Malunion of the 
femur warrants a 30 percent rating if there is marked knee or 
hip disability, a 20 percent rating if there is moderate knee 
or hip disability or 10 percent rating if there is slight 
knee or hip disability.

The veteran's right hip disability is manifested primarily by 
pain, but the pain has not resulted in ankylosis or more 
limitation of motion than that contemplated by the assigned 
evaluation of 20 percent.  Even after repetitive motions, the 
veteran had pain-free flexion to 49 degrees on the July 2004 
VA examination.  The medical evidence does not show that he 
has additional functional impairment of the hip due to 
incoordination.  In addition, the July 2004 examiner could 
not assess the degree of any increased limitation of motion 
during flare ups.  In fact, there is no objective evidence 
showing that pain, incoordination, weakness, excess 
fatigability or any other disability factor has resulted in 
limitation of flexion of the hip that more nearly 
approximates limitation to 20 degrees than limitation to 30 
degrees.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5250 or Diagnostic Code 5252.  

Similarly, the evidence does not show a flail hip joint, or 
malunion of the right femur with marked knee or hip 
disability as contemplated by a higher evaluation under 
Diagnostic Code 5254 or Diagnostic Code 5255.  

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the disability does not warrant a 
schedular evaluation in excess of 20 percent.  


Extra-schedular Considerations

The Board has also considered whether these issues should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for either disability.  In addition, the 
manifestations of the veteran's right shoulder and right hip 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of either issue for extra-schedular consideration is 
not warranted


ORDER

An increased rating for residuals of a fracture of the right 
clavicle is denied.

An increased rating for residuals of a dislocation of the 
right hip is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


